Citation Nr: 0735382	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-00 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis C.
.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980, and from August 1986 to September 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for hepatitis C and assigned a noncompensable rating.  The 
veteran filed a timely appeal with respect to that rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, the veteran submitted to the Board a report from 
a private physician, Dr. R.M.W., who indicated that he has 
been treating the veteran for hepatitis C since May 2006.  
The report refers to treatment for hepatic inflammation and 
fibrosis.  Upon remand, a request for the veteran's treatment 
records should be made.   

Both the medical report submitted in May 2007 and 
contemporaneous lay statements of the veteran indicate that 
the symptomatology associated with his hepatitis C has 
worsened since the last VA examination performed in January 
2004.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  See VAOPGCPREC 11-95 (1995).  

Furthermore, the record reveals that the veteran has not 
received the notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in conjunction with his increased rating 
claim.  Such notice must accomplish the following: (1) inform 
the veteran about the information and evidence not of record 
that is necessary to substantiate the claim, to include the 
disability rating and the establishment of the effective 
date; (2) inform the veteran about the information and 
evidence that VA will seek to provide; (3) inform the veteran 
about the information and evidence that he is expected to 
provide; and (4) request or tell the veteran to provide any 
evidence in his possession that pertains to the claim.

The veteran disagreed with the initial rating assigned when 
service connection for hepatitis C was granted in March 2004.  
He has not yet received notice as to how ratings are 
established.  Corrective notice should be sent, and any 
consequent development conducted.

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for a compensable rating, to include 
evidence of the current severity of the 
disability and how effective dates are 
established.  He should be notified of 
information and evidence that VA would 
seek to provide (e.g., VA outpatient 
clinical records) and information and 
evidence that he was expected to provide 
(e.g., private treatment records).  He 
should be advised to submit any pertinent 
evidence in his possession that has not 
been previously submitted.

2.  The veteran should be asked to 
identify all non-VA and VA medical care 
providers who have treated or evaluated 
him for hepatitis C, to include Dr. R.M.W.  
After securing the necessary releases, the 
RO should obtain those treatment records.  

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his hepatitis C.  The claims 
folder must be made available to the 
examiner for review.  The examiner should be 
asked to comment on the absence or presence 
of the following: daily fatigue, malaise, 
anorexia, minor weight loss, and 
hepatomegaly.  The examiner should also 
report the length of any incapacitating 
episodes during the past 12 months.  An 
"incapacitating episode" is a period of 
acute signs and symptoms severe enough to 
require bed 
rest and treatment by a physician.

4.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran must 
be provided a supplemental statement of 
the case.  The veteran must then be given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
